PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/983,011
Filing Date: 29 Dec 2015
Appellant(s): Chawla et al.



__________________
Stephen A. Terrile
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 9th, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 15th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The 35 U.S.C. 112(b) rejections of the Office action dated December 15th, 2021, for indefiniteness for failing to provide proper antecedent basis for the limitation the plurality of cognitive learning techniques used when performing the cognitive learning operation, have been withdrawn due to the entry of after-final amendments filed April 15th, 2022.   The Advisory Action of April 25th, 2022 notes that these amendments were entered in order to reduce the number of issues for appeal.

(2) Response to Argument
Appellant’s arguments with respect to the 35 U.S.C. 103 rejections of the independent claims have been fully considered, but are unpersuasive.

Appellant first (pg. 6 of the Brief, 4th paragraph) argues that the mapping of the claimed cognitive suggestions to recommendations of items of possible interest to the user of Creamer is improper because “in the present application, user interactions with the cognitive suggestions are what are monitored to ultimately identify a cognitive profile of the user, whereas in Creamer there is no disclosure or suggestion of monitoring user interactions of the user with the cognitive suggestions.”  The examiner disagrees, in that suggestions or recommendations of items of possible interest to the user are cognitive suggestions (“an item that is of interest to the user,” Creamer, [0003]), and that the interactions with the suggestions are indeed monitored by the “Feedback component 112” (Creamer, Fig. 1).  See specifically [0052], “The feedback component can include an … accuracy component configured to monitor the user’s actions after receiving notifications … For example, the accuracy can determine  … recommendations to specific reviews online are more effective in persuading the user to perform further research” is monitoring the user’s interactions with the recommendations, i.e., whether the user takes the recommendation or not.

Appellant next argues (pg. 6 of the Brief, final paragraph) that the claimed identifying a profile is patentably distinct from the “updating” a profile of Creamer.  The examiner disagrees, in that the broadest reasonable interpretation of identifying includes “determining,” that is, making the profile, and “updating” is making/determining a correct profile for a user (Creamer, [0053], “update the user’s profile data based on the results”).  
Appellant further states “in the present application, the user interactions with the cognitive suggestions are what are monitored to ultimately identify the cognitive profile of the user” but fails to point to any claim language requiring this limitation.  Nonetheless, Creamer teaches updating a user profile based on the user’s interactions with the suggestions (Creamer, [0053], “communicate a notification to a user regarding at least one item of interest … monitoring/identifying actions taken by the user responsive to, or after, the user receiving the notification … update the user’s profile data based on the results”).

Appellant next (pg. 7 of the Brief, last sentence of 2nd paragraph and final paragraph) asserts without argument that the prior art does not teach “the cognitive learning framework as disclosed and claimed” – specifically, that the lengthy limitation a cognitive learning operation which implements a cognitive learning technique … and bounded by an associated cognitive learning category is not taught by the combination of references, but examiner points to the following features of Creamer to teach those limitations:
the cognitive learning operation implementing a cognitive learning technique (Creamer, [0052], “Accordingly, the interest NBA recommender can learn from this information to put more emphasis on reviews in further notifications communicated to the user.  The interest NBA recommender can utilize the learning algorithm to learn the user’s patterns and customize the notifications accordingly” where any “learning algorithm” is a cognitive learning technique)  according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles (Creamer, Fig. 1, elements 130, “Subliminal Interest Calculator,” 132, “Associated Interest Calculator,” 136, NBA Recommender” are three styles of learning, i.e. different ways of learning a user’s interests) and a plurality of cognitive learning categories (Fig. 1, “Audio Monitor, Gesture Monitor, Emotion Capture, External Information Aggregator” define categories from which interests are learned from), each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation (Fig. 1, each style in “Recommendation Component 114” is for generalized recommendation), each of the plurality cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation (Fig. 1, “Audio Monitor, Gesture Monitor, Emotion Capture, External Information Aggregator” are information sources), an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated cognitive learning category ([0042], “the associated interest calculator can process information contained in a user’s profile data to identify items that may of tangential interest to the user, which may be used to help the user explore other topics” where [0041], “By way of example, a user may be looking at various houses … the user may utter statements such as ‘I like this kitchen’” thus learning a preference based on audio is a learning technique associated with a style, i.e. “subliminal interest”  and bounded by a category, i.e. audio)

Finally, appellant asserts (pg. 8 of the Brief, 2nd and 3rd paragraphs) that in none of Creamer, Roundtree, nor Singh is there any disclosure of the plurality of cognitive learning techniques comprising the delineated techniques.  However, the claim language nowhere requires the invention to use or be capable of performing each of the delineated techniques.  The claim language states implementing a cognitive learning technique of a plurality of cognitive learning techniques … the cognitive learning technique of the plurality of cognitive learning techniques used when preforming the cognitive learning operation comprising one of [a list of various cognitive learning techniques].  This limitation is interpreted as requiring only one technique of a plurality of techniques that may exist (and not necessarily present in the invention) to be implemented, and that the one technique be of one the recited list of types of techniques.  Thus, the current rejection maps the retraining of the relevance model, based on different categories of data, to a direct correlations cognitive learning technique associated with a declared learning style (an “interest NBA recommender” is a named/a declared learning style, that learns correlations between types of information provided to a user and the user’s reactions to that type of information) and bounded by a data-based cognitive learning category (feedback learning is data-based learning) based on the disclosure of Creamer.
Appellant’s arguments regarding the dependent claims rely upon the allowability of the independent claim, and are thus unpersuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN M SMITH/Primary Examiner, Art Unit 2122          
                                                                                                                                                                                              
Conferees:

/RYAN M STIGLIC/Primary Examiner 
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122    






                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.